Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 This action is in response to applicants, response filed on 6/10/2022, 7/6/2022.
Allowable Subject Matter
Claims 1-8 allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Prior art neither teach nor suggust “ a semiconductor light-emitting device  and method of making comprising:  the semiconductor laminate being a stack of a plurality of InGaAsP-based III-V group compound semiconductor layers containing at least In and P; an n-type InGaAs contact layer provided on the semiconductor laminate; and an n-side electrode provided on the n-type InGaAs contact layer, wherein a center emission wavelength of light emitted from the semiconductor laminate is 1000 to 2200 nm” as claimed in claims 1-8
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. All related co-pending application 16/311816;17/471083;16/831804;17/043911;17/047690. Were reviewed. Newly cited references teach US10840408,US10181537 and US 6878562 teaches LEDs formed of GaInAsP based material Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVITRI MULPURI whose telephone number is (571)272-1677. The examiner can normally be reached on Mon-Fri from 8am to 4.30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith, can be reached at telephone number 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/SAVITRI MULPURI/               Primary Examiner, Art Unit 2816